DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bender et al. U.S. PGPub 5,576,946.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-21 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bender et al. U.S. PGPub 5,576,946.
Regarding claims 1 and 14, Bender discloses a system of flexibly configuring graphic elements within a runtime environment (e.g. real-time process) within a process plant, the system comprising: one or more computing devices of the runtime environment of the process plant, the process plant including the runtime environment and a configuration environment (e.g. editing/changing program/recipe), and the one or more computing devices including one or more processors and one or more memories (e.g. abstract; col. 7, lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8); and a set of computer-executable instructions that is stored on the one or more memories and that, when executed by one or more processors (e.g. abstract; col. 7, lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8), causes the system to: receive a user input via a user interface of the one or more computing devices within the runtime environment of the process plant, the user input indicative of an override of a definition of a particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); propagate, within the runtime environment, the override to a subset of a set of graphic element objects (e.g. set of icons) derived from the particular graphic element object (e.g. icon), thereby modifying each graphic element object (e.g. modification of default parameters of original icon) included in the subset of the set of derived graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and cause a respective instantiation of each of one or more of the modified graphic element objects of the subset to be presented as a respective graphic element on one or more process control display views within the runtime environment, the respective graphic element providing a respective visual representation of a respective process entity disposed in the runtime environment of the process plant, and the one or more process control display views (e.g. performing animated graphic representation) providing indications of real-time data generated based on control of an industrial process within the runtime environment of the process plant (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 2 and 15, Bender discloses the system of claim 1, wherein the definition of the particular graphic element object defines at least one of a shape, a property (e.g. attribute), an animation, or an event handler of at least a portion of a particular graphic element that provides a visual representation of a particular process entity on display views of the runtime environment of the process plant (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 3 and 16, Bender discloses the system of claim 2, wherein the override of the definition of the particular graphic element object includes at least one of: a removal of a first portion of the definition of the particular graphic element object, a replacement of the first portion or a second portion of the definition of the particular graphic element object (e.g. changing the position of the icon), a change to the first portion, the second portion, or a third portion of the definition of the particular graphic element object, or an addition to the definition of the particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 4 and 17, Bender discloses the system of claim 3, wherein the addition to the definition includes an addition of at least one of a shape, a property, an animation, or an event handler (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 5 and 18, Bender discloses the system of claim 1, wherein the respective instantiation of each of the one or more of the modified graphic element objects comprises (i) a determination of a respective definition provided by the each of the one or more of the modified graphic element objects, and (ii) an application of the override to the determined respective definition (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 6 and 19, Bender discloses the system of claim 1, wherein the override of the definition of the particular graphic element object includes an override of at least one of a visual characteristic, a shape, a property, an animation, or an event handler of at least a portion of a visual representation of a particular process entity corresponding to the particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 7 and 20, Bender discloses the system of claim 6, wherein at least one of: the override includes a change to the shape of the at least the portion of the visual representation, the change to the shape including at least one of an orientation, a size, or a position of the shape; the animation of the at least the portion of the visual representation includes a behavior that dynamically changes based on received real-time data generated by the process plant; the event handler indicates a behavior of the at least the portion of the visual representation of the particular process entity that is to be executed when a trigger occurs, the trigger based on the received real-time data; the override includes a change to the behavior of the at least the portion of the visual representation of the particular process entity indicated by the event handler; or the override includes a change to the trigger (e.g. defined threshold) corresponding to the event handler (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 8 and 21, Bender discloses the system of claim 1, wherein the subset of the set of derived graphic element objects is a first subset, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to not propagate, within the runtime environment, the override of the definition of the particular graphic element object to a second subset of the set of derived graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
	Regarding claims 10 and 23, Bender discloses the system of claim 9, wherein the user input is a first user input, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to receive a second user input indicative of the subset of the set of derived graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 11 and 24, Bender discloses the system of claim 1, further comprising: a user interface to receive a query for an identification of a set of overrides (e.g. modified attributes) corresponding to the particular graphic element object, the set of overrides including the override of the definition of the particular graphic element object and the propagated overrides; and a mechanism to determine the set of overrides and provide a response (e.g. implementing a user change/override) to the query (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 12 and 24, Bender discloses the system of claim 11, wherein the response to the query indicates the particular graphic element object and the subset of the set of derived graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claims 13 and 25, Bender discloses the system of claim 1, wherein the respective process entity comprises at least one of: a class module, an instance of the class module, a process element module, an area, a unit, a piece of equipment, a control module, a routing module, or a display module (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and the system further comprises a data storage entity configured to store a plurality of graphic element objects, the data storage entity accessible to both the runtime environment of the process plant and the configuration environment of the process plant, and the plurality of graphic element objects including the particular graphic element object and the set of derived graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 26, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116